Order, Supreme Court, New York County (Edward Lehner, J.), entered June 18, 1990, which denied defendants’ motion for summary judgment, unanimously affirmed, with costs.
*686Plaintiff was allegedly injured when he fell backwards off a loading dock, while carrying a heavy, cumbersome object. The defendants are the owners of the premises. Defendants contend that they are entitled to judgment as a matter of law, as plaintiff’s fall was proximately caused not by any defect or failure to warn, but instead, as plaintiff himself stated, by a "push” from the object he was carrying, which propelled plaintiff off the loading dock. To the contrary, we find that the affidavit of plaintiff’s expert raises questions of fact as to whether a defect in the premises caused or contributed to plaintiffs injuries. Concur—Milonas, J. P., Wallach, Asch, Kassal and Smith, JJ.